EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Bryan Fuller on 10/6/2021.
5.	The application has been amended as follows: 
Claim 15: 
--- The bucket of claim 1, 

Claims 8-14 are cancelled.  This application is in condition for allowance except for the presence of claims 8-14 directed to Species II-IV non-elected without traverse.  The allowable claims 1, 3-7, and 15-17 are directed to Species I, therefore claims 8-14 cannot be rejoined.
Reasons for Allowance
7.	Claims 1, 3-7, and 15-17 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 would be allowable for reciting, inter alia, the limitation “the second blade configured to intersect the first blade within the voluminous void of the container; and wherein the first blade and the second blade intersect”. 
Ellingson (US 20030116575 A1) teaches a teaches a bucket (see Figure 1) for receiving oral wastes of a user (see Abstract), the bucket comprising: a container (20), comprising: a base (46); a container sidewall (48) extending upwards from the base (see Figure 1), said container wall comprising an inner surface and an outer surface (barrier layer (30) located on the inside of the container and saturation layer (34) on the outside of the container, see Paragraph [0033]); an open top (receiving portion (22)); and an anti-splash back apparatus (anti-splash member (26) having restrictor flaps (64)), the anti-splash back apparatus further comprising: a first blade (right restrictor flap (64), see Figure 5) attached on each end to an inner surface of the container sidewall (see Figure 5), the first blade extending across the voluminous void of the container at an acute angle relative to the base of the container (see Figure 5); a second blade (left restrictor flap (64), see Figure 5) attached on each end to the inner surface of the container sidewall (see Figure 5) the second blade extending across the voluminous void of the container across at an obtuse angle relative to the base within the container sidewall (see Figure 5).  However, Ellingson fails to teach the second blade configured to intersect the first blade within the voluminous void of the container and wherein the first blade and the second blade intersect. 
Kaneko et al. (JP H07330102 A) teaches a first blade and a second blade intersecting (both blades overlap or intersect each other, see pg. 5 lines 33-35). However, it would be unreasonable to combine the intersecting blades of Kaneko to restrictor flaps of Ellingson Claims 3-7 and 15-17 would be allowable for depending on claim 1. 
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.R./ (10/6/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        7 October 2021